Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT by and between CITIGROUP INC. and MORGAN STANLEY Dated as of January 13, 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.1 Defined Terms 1 ARTICLE 2 FORMATION OF VENTURE; CLOSING; RELATED TRANSACTIONS 25 Section 2.1 Formation of Company 25 Section 2.2 Transactions Prior to the Closing 25 Section 2.3 Time and Place of the Closing 27 Section 2.4 Deliveries and Other Actions at the Closing 27 Section 2.5 Post-Closing Adjustments 29 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 31 Section 3.1 Representations and Warranties of Citigroup 31 Section 3.2 Representations and Warranties of Morgan Stanley 36 ARTICLE 4 CERTAIN INTERIM AND OTHER COVENANTS 41 Section 4.1 Conduct of Business Prior to Closing 41 Section 4.2 Access to Information 45 Section 4.3 Consents; Conditions; Further Assurances 46 Section 4.4 Sufficiency of Assets 49 Section 4.5 Tax Matters 50 Section 4.6 Real Estate Matters 55 Section 4.7 Transaction Documents 55 Section 4.8 Actions by Subsidiaries 56 Section 4.9 Negotiations with Others 56 Section 4.10 Termination of Agreements 56 ARTICLE 5 CONDITIONS TO CLOSING 57 Section 5.1 Conditions to Citigroups Obligations 57 Section 5.2 Conditions to Morgan Stanleys Obligations 58 ARTICLE 6 INDEMNIFICATION 59 Section 6.1 Survival of Representations and Warranties 59 Section 6.2 Indemnification 60 Section 6.3 Limitations on Amounts 61 Section 6.4 Other Indemnification Provisions 61 Section 6.5 Procedures 63 Section 6.6 Procedures for Non-Party Claims other than Ordinary Course Customer Claims 63 Section 6.7 Ordinary Course Customer Claims 65 Section 6.8 Mutual Assistance 66 ARTICLE 7 FURTHER AGREEMENTS 66 -i- Section 7.1 No Commitments 66 Section 7.2 Further Assurances 66 ARTICLE 8 TERM AND TERMINATION 67 Section 8.1 Termination Prior to Closing 67 Section 8.2 Termination After Closing 68 Section 8.3 Effect of Termination 68 ARTICLE 9 MISCELLANEOUS 68 Section 9.1 Expenses 68 Section 9.2 Publicity 68 Section 9.3 Amendment or Modification 69 Section 9.4 Waiver 69 Section 9.5 Entire Agreement 69 Section 9.6 Third-Party Beneficiaries 69 Section 9.7 Non-Assignability; Binding Effect 69 Section 9.8 Severability 69 Section 9.9 Injunctive Relief 70 Section 9.10 GOVERNING LAW 70 Section 9.11 Submission to Jurisdiction 70 Section 9.12 WAIVER OF JURY TRIAL 70 Section 9.13 Notices 71 Section 9.14 Counterparts 72 Section 9.15 Interpretation 72 Section 9.16 Schedules 72 -ii- SCHEDULES Schedule Description Schedule 1.1(a)(1) Citigroup Contributed Assets Schedule 1.1(b)(1) Citigroup Contributed Subsidiaries Schedule 1.1(b)(2) Morgan Stanley Contributed Subsidiaries Schedule 1.1(c)(1) Citigroup Excluded Assets Schedule 1.1(c)(2) Morgan Stanley Excluded Assets Schedule 1.1(d)(1) Citigroup Contributed Leased Real Property Schedule 1.1(d)(2) Morgan Stanley Contributed Leased Real Property Schedule 1.1(e)(1) Citigroup Contributed Real Property Schedule 1.1(f)(1) Financial Statements of the Citigroup Contributed Business Schedule 1.1(f)(2) Financial Statements of the Morgan Stanley Contributed Business Schedule 3.1(e) Citigroup Governmental Approvals and Third Party Approvals Schedule 3.2(e) Morgan Stanley Governmental Approvals and Third Party Approvals Schedule 3.1(f) Financial Statements, Undisclosed Liabilities, No Material Adverse Effect Schedule 4.1(1) Citigroup Conduct of Business Prior to Closing Schedule 4.10(c)(1) Citigroup Intercompany Agreements Schedule 4.10(c)(2) Morgan Stanley Intercompany Agreements Schedule 5.1(d) Governmental Approvals Required for Closing Schedule 6 Employee Matters Covenants -iii- EXHIBITS Exhibit Description Exhibit A Terms of Deposit Sweep Agreement Exhibit B Terms of Distribution Agreements Exhibit C Terms of Employee Matters Agreement Exhibit D Terms of General Transition Services Agreements Exhibit E Terms of Limited Liability Company Agreement Exhibit F Terms of Order Flow Agreements Exhibit G Terms of Research Agreements -iv- JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT THIS JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT (this  Agreement ) is made as of January 13, 2009, by and between Citigroup Inc., a Delaware corporation ( Citigroup ), and Morgan Stanley, a Delaware corporation ( Morgan Stanley ) (hereinafter, each of which may be called a  Party  and may collectively be called the  Parties ). RECITALS A. Citigroup, through Subsidiaries (defined terms used in these recitals have the meanings given to them in Section 1.1) and otherwise, is engaged in the Citigroup Contributed Business, and Morgan Stanley, through Subsidiaries and otherwise, is engaged in the Morgan Stanley Contributed Business. B. The Parties desire to contribute their respective Contributed Businesses to a Delaware limited liability company to be formed pursuant to Section 2.1 (such entity and any successor thereof, the  Company ). C. The Parties desire to enter into this Agreement to set forth the terms and conditions for the formation of the Company. ARTICLE 1 DEFINITIONS Section 1.1 Defined Terms . In this Agreement, except where the context otherwise requires:  Accounts Payable  means all accounts and notes payable to the extent related to the Contributed Businesses, including those of the type reflected on the balance sheet included in either the Financial Statements of the Citigroup Contributed Business or the Financial Statements of the Morgan Stanley Contributed Business, as applicable, as payable to customers, vendors or others.  Accounts Receivable  means all accounts and notes receivable to the extent related to the Contributed Businesses, including those of the type reflected on the balance sheet included in either the Financial Statements of the Citigroup Contributed Business or the Financial Statements of the Morgan Stanley Contributed Business, as applicable, as due from customers, brokers, dealers, clearing organizations or others.  Advisers Act  means the Investment Advisers Act of 1940, as amended, and the rules and regulations promulgated thereunder.  Affiliate  means with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such other Person, including but not limited to such Persons Subsidiaries; and  control  (including, with correlative meanings, the terms  controlled by  and  under common control with ), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. Unless otherwise specifically stated, the term  Affiliate  does not include: (x) the Company Entities when used with respect to any Party, any Citigroup Entity or any Morgan Stanley Entity, and (y) the Citigroup Entities or the Morgan Stanley Entities when used with respect to any Company Entity.  Affiliated  and  Affiliation  shall have correlative meanings.  Agreement  has the meaning set forth in the preamble hereto.  Applicable Taxes  means (i) entity-level Taxes imposed on the Company Entities with respect to a Contributed Business and (ii) if a Contributed Asset is transferred to the Company other than through a transfer of Citigroup Contributed Equity Interests or Morgan Stanley Contributed Equity Interests, as the case may be, non-income Taxes (other than Transfer Taxes) with respect to such Contributed Asset.  Benefit Plan  shall mean, as applicable, (i) a Citigroup Contributed Business Benefit Plan or Citigroup Contributed Subsidiary Benefit Plan, and (ii) a Morgan Stanley Contributed Business Benefit Plan or Morgan Stanley Contributed Subsidiary Benefit Plan.  Business Day  means a day ending at 11:59 p.m. (Eastern Time), other than a Saturday, a Sunday or other day on which commercial banks in New York, New York are authorized or obligated by Law or executive order to close.  Certificate of Formation  means the Certificate of Formation of the Company to be filed prior to Closing with the Secretary of State of the State of Delaware in order to create the Company in form and substance reasonably acceptable to each of Morgan Stanley and Citigroup.  Change of Control  means, with respect to any Person, (i) any merger, consolidation or business combination of such Person as a result of which both (x) holders of the voting securities of such Person immediately prior to the consummation of the transaction hold, directly or indirectly, immediately following the consummation of the transaction, securities or other equity interests in the ultimate parent of the surviving entity in such transaction possessing less than a majority of the outstanding equity and voting power of the ultimate parent of the surviving entity and (y) individuals who constituted the board of directors of such Person immediately prior to the execution and delivery of definitive documentation with respect to the transaction cease to represent at least a majority of the board of directors of the ultimate parent entity of the surviving entity of such transaction; (ii) any other transaction, including the sale by such Person of new shares of capital stock or new equity interests or a transfer of existing shares of capital stock or existing equity interests of such Person, the result of which is that any Person or group of related persons directly or indirectly acquires (a) beneficial ownership (as defined under Section 13(d) of the Exchange Act and the rules and regulations promulgated thereunder) of securities or other equity interests representing a majority of the outstanding voting power or (b) a majority of the assets of the relevant entity or (iii) -2- the bankruptcy, insolvency, dissolution, winding-up, general assignment for the benefit of creditors or receivership of such Person or other similar proceeding or event.  Citigroup  has the meaning set forth in the preamble hereto.  Citigroup Contributed Assets  means all assets (real, personal, mixed, tangible or intangible) of Citigroup or any of its Subsidiaries, in each case that are utilized, or held for use, primarily in the conduct of the Citigroup Contributed Business, other than any such asset the use of which is expressly being provided after the Closing pursuant to a Transaction Document, which shall include, in any event, the following: (i) all assets (real, personal, mixed, tangible or intangible) reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business; (ii) the Citigroup Contributed Equity Interests; (iii) Citigroups Contributed Real Property; (iv) Citigroups Contributed Real Property Leases, including any security deposits paid thereunder; (v) Citigroups Contributed IP Licenses and the Citigroup Contributed IP; (vi) all furniture, fixtures, equipment (including but not limited to telephones, telephone numbers, switches, servers, computers, printers, scanners, and data processing equipment), machinery, automobiles, office supply inventories, and other tangible personal property utilized primarily in the Citigroup Contributed Business; (vii) all contracts and agreements between Citigroup or one of its Subsidiaries, on the one hand, and any customer of the Citigroup Contributed Business, on the other, pursuant to which services of the Citigroup Contributed Business are to be delivered to such customer, including any assets or rights (including any funds or securities and any commodity positions) of customers that are held by Citigroup and its Subsidiaries pursuant to any such contract or agreement, including for distribution or payment or as collateral; (viii) all margin and other customer debit balances of Citigroup and its Subsidiaries related to the Citigroup Contributed Business to the extent reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business; (ix) the Citigroup Contributed Contracts; (x) copies of all of the books and records in any form or medium of Citigroup and its Subsidiaries to the extent related to the Citigroup Contributed Business (including personnel records, customer records, transaction histories, correspondence files and other records relating to dealings with customers of the Citigroup Contributed Business), other than (A) books and records (or copies thereof) to the extent they relate to the Citigroup Excluded Businesses (it being understood that books and records that relate both to the -3- Citigroup Contributed Business and the Citigroup Excluded Businesses shall be copied and a copy thereof shall be included within the Citigroup Contributed Assets) and (B) any income Tax Returns of any Citigroup Entity or any group of entities that includes a Citigroup Entity; (xi) all rights, claims, credits, causes of action, rights of recovery and rights of set-off of any kind to the extent relating to the Citigroup Contributed Assets, including any unliquidated rights under manufacturers and vendors warranties; (xii) all Accounts Receivable to the extent reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business, including but not limited to employee loans; (xiii) all customer accounts of the Citigroup Contributed Business and the customer relationships and goodwill relating thereto; (xiv) all federal, state, municipal, foreign and other Permits held or used by Citigroup and any of its Affiliates primarily in connection with the Citigroup Contributed Business, to the extent transferable; (xv) Citigroup Transferred Plans and the assets set aside in respect thereof (whether in separate funding vehicles or denominated for the funding of benefits thereof on the books and records of Citigroup or any of its Subsidiaries), assets related to Citigroup Contributed Subsidiary Benefit Plans in addition to those held by Citigroup Contributed Subsidiaries or pursuant to trusts, insurance policies or other funding vehicles which are transferred to, or assumed by, the Company or one of the Company Entities by virtue of the contribution to the Company of the Citigroup Contributed Subsidiaries, and those contracts and agreements of Citigroup or its Subsidiaries primarily relating to any Citigroup Transferred Plan (but only if the Company has expressly agreed to administer such Citigroup Transferred Plan pursuant to the terms of any Transaction Document); (xvi) all securities held for investment or resale in connection with the Citigroup Contributed Business; (xvii) all customer lists and prospective customer lists, customer information, finding broker lists, databases, trading models, and policies and procedures, in each case primarily utilized or prepared in connection with the Citigroup Contributed Business; (xviii) all credits, prepaid expenses, deferred charges, advance payments, security deposits and prepaid items to the extent that the underlying assets related thereto are Citigroup Contributed Assets; (xix) all cash, bank accounts and deposits with clearing organizations, depositories and similar organizations which primarily relate to the Citigroup Contributed Business; -4- (xx) manuals and marketing materials (in any form or medium), including, without limitation, advertising matter, brochures, catalogues, price lists, mailing lists, distribution lists, photographs, production data, and sales and promotional materials which primarily relate to or were prepared primarily in connection with the Citigroup Contributed Business; (xxi) all rights, privileges and claims to the extent relating to any of the other Citigroup Contributed Assets or the Citigroup Contributed Business; (xxii) Tax documentation obtained from customers (such as IRS Forms W-8, W-9 or similar forms under federal, state, local or foreign Law) or such other forms, certifications or information (including, electronic records) that a contributing party, as payor, is permitted to rely on (collectively,  Citigroup Tax Documentation ), such Citigroup Tax Documentation to be contributed or made available to the Company in such a manner that, to the extent possible after the use of commercially reasonable efforts, permits the Company to rely on such Citigroup Tax Documentation under applicable Law; and (xxiii) those assets identified on Schedule 1.1(a)(1); provided , however , that the Citigroup Contributed Assets shall in each case exclude all Citigroup Excluded Assets.  Citigroup Contributed Business  means the business reflected in the Financial Statements of the Citigroup Contributed Business, which includes Citigroups retail brokerage and futures business operated under the name Smith Barney in the United States and Australia and operated under the name Quilter in the United Kingdom, Ireland and the Channel Islands; provided , however , that the Citigroup Contributed Business shall exclude all Citigroup Excluded Assets, Citigroup Excluded Liabilities and the Citigroup Excluded Businesses.  Citigroup Contributed Business Benefit Plans  means each Employee Benefit Plan, other than a Citigroup Contributed Subsidiary Benefit Plan, that has been sponsored by Citigroup or any of its Subsidiaries and that provides, has provided or will provide benefits or compensation (assuming any vesting, performance or other benefit requirements are met) (i) in respect of any Citigroup Contributed Business Individual or (ii) in respect of which any Company Entity has or may have any present or future liability.  Citigroup Contributed Business Individuals  means the employees and independent contractors of Citigroup and its Subsidiaries who (i) primarily provide services in connection with the Citigroup Contributed Business or (ii) are individuals that the Parties agree prior to the Closing should be treated as Citigroup Contributed Business Individuals in light of such individuals duties and responsibilities.  Citigroup Contributed Contracts  means any contracts or agreements, other than any Benefit Plan, to which Citigroup or any of its Subsidiaries is a party that relate primarily to the conduct of the Citigroup Contributed Business. -5-  Citigroup Contributed Equity Interests  means the limited liability company interests, stock or other equity interests of the Citigroup Contributed Subsidiaries.  Citigroup Contributed IP  means all Intellectual Property that is (i) owned by Citigroup or a Subsidiary of Citigroup (including the Citigroup Contributed Subsidiaries) and (ii) primarily used or held for use with respect to the Citigroup Contributed Business, including in any event the Trademark Smith Barney and Quilter, but shall not include, in any event, the Trademark Citigroup.  Citigroup Contributed Liabilities  means the following: (i) all free credit and other customer balances of Citigroup and its Subsidiaries related to the Citigroup Contributed Business, including but not limited to amounts withheld on customer transactions and payable to Governmental Authorities, to the extent such free credit and other customer balances are reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business; (ii) all obligations of Citigroup and its Subsidiaries under the Citigroup Contributed Contracts, Citigroups Contributed Real Property Leases, Citigroups Contributed IP Licenses and the other contracts and agreements constituting part of the Citigroup Contributed Assets, in each case to the extent arising from the operation of the Citigroup Contributed Business or the ownership of the Citigroup Contributed Assets following the Closing; (iii) liabilities to the extent relating to the Citigroup Contributed Business, to the extent they are reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business; (iv) all liabilities of the Citigroup Contributed Subsidiaries arising under the Transaction Documents; (v) those liabilities of Citigroup and/or its Subsidiaries agreed to be assumed or retained by the Company Entities under the Employee Matters Agreement or in respect of the Citigroup Contributed Subsidiary Benefit Plans and all liabilities in respect of other contracts and agreements of Citigroup or its Subsidiaries primarily relating to any Citigroup Transferred Plan; (vi) all Accounts Payable of the Citigroup Contributed Business to the extent they are reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business; and (vii) the obligation to repurchase securities sold under repurchase agreements and not yet repurchased and attributable to the Citigroup Contributed Business to the extent they are reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business.  Citigroup Contributed Subsidiaries  means as of any date the Subsidiaries of Citigroup listed on Schedule 1.1(b)(1) (to the extent in existence on the date hereof); provided that the term Citigroup Contributed Subsidiaries shall in the case of Citigroup Contributed Subsidiaries to be formed after the date of this Agreement, refer to such entities from and after the date of their formation.  Citigroup Contributed Subsidiary Benefit Plan  means each Employee Benefit Plan that is sponsored by a Citigroup Contributed Subsidiary for the benefit of any current or former employee, officer, director or independent contractor of the Subsidiary or any beneficiary or dependent thereof.  Citigroup Disclosure Letter  has the meaning set forth in Section 3.1. -6-  Citigroup Employment Agreements  means any Employment Agreement of a Citigroup Contributed Business Individual.  Citigroup Entities  means Citigroup and its Subsidiaries other than the Citigroup Contributed Subsidiaries and other than the Company Entities.  Citigroup Equity Awards  means the option, restricted stock and other equity grants made to the Citigroup Transferees prior to the Service Transfer Date.  Citigroup Excluded Assets  means (i) any asset listed on Schedule 1.1(c)(1), (ii) any asset not utilized, or held for use, primarily in the conduct of the Citigroup Contributed Business that is not otherwise contemplated to be contributed to the Company pursuant to any Transaction Document, (iii) any asset otherwise expressly contemplated by any provision of this Agreement or any Transaction Document not to be contributed to the Company and that is not reflected on the Final Closing Balance Sheet of the Citigroup Contributed Business, and (iv) all membership and trading privileges held or used by Citigroup and any of its Affiliates.  Citigroup Excluded Businesses  means the businesses, activities and operations of Citigroup and its Subsidiaries other than the Citigroup Contributed Business.  Citigroup Excluded Employment Liabilities  means those liabilities, obligations and duties intended to be treated as such under the terms of the Employee Matters Agreement and Schedule 6.  Citigroup Excluded Liabilities  means any liability, obligation or duty of Citigroup or any of its Subsidiaries or Affiliates, whether or not related to the Citigroup Contributed Business, that is not expressly contemplated by this Agreement or any other Transaction Document to be a Citigroup Contributed Liability, including but not limited to Excluded Claims, Citigroup Excluded Employment Liabilities and Citigroup Excluded Taxes.  Citigroup Excluded Taxes  means any liability, obligation or commitment, whether or not accrued, assessed or currently due and payable: (i) for any Taxes imposed on or payable by the Citigroup Entities or with respect to the Citigroup Excluded Businesses, Citigroup Excluded Assets or Citigroup Excluded Liabilities for any taxable period; (ii) for any Taxes imposed on or payable by the Citigroup Contributed Subsidiaries or with respect to the Citigroup Contributed Business, the Citigroup Contributed Assets or the Citigroup Contributed Liabilities with respect to any Pre-Closing Tax Period; (iii) for any Taxes of or imposed on any of the Citigroup Contributed Subsidiaries as a result of Treasury Regulation Section 1.1502-6(a) (or any similar provision of state, local or foreign Law) as a result of having been a member of any consolidated, combined, unitary or affiliated group prior to the Closing; (iv) for any Taxes resulting from any extraordinary transaction outside the ordinary course of business undertaken by Citigroup or any of its Affiliates in anticipation of the Closing, including (x) Taxes with respect to the Citigroup Reorganization (other than Transfer Taxes required to be borne by Morgan Stanley pursuant to Section 4.5(h)) and (y) Taxes -7- with respect to the transactions contemplated by Section 4.10(d); (v) for any obligation or other liability of a Citigroup Contributed Subsidiary to indemnify any other Person in respect of or relating to Taxes or to pay an amount pursuant to a Tax sharing or Tax allocation agreement (other than any obligation or liability arising under an agreement entered into by a Citigroup Contributed Subsidiary after the Closing); and (vi) for any Transfer Taxes to the extent required to be borne by Citigroup pursuant to Section 4.5(h) .  Citigroup Key Contributed Business Individual  has the meaning set forth in Section 4.1(b)(v).  Citigroup Reorganization  has the meaning set forth in Section 2.2(a).  Citigroup Tangible Book Value  means, as of the Closing Date and based on the respective amounts shown on the Final Closing Balance Sheet of the Citigroup Contributed Business, the total assets minus goodwill and other intangibles (excluding COLI) minus total liabilities of the Citigroup Contributed Business, as determined in accordance with Section 2.5.  Citigroup Transferees  means all Citigroup Contributed Business Individuals who, as of the Service Transfer Date, become employed by (or become independent contractors of, as the case may be) a Company Entity.  Citigroup Transferors  means Citigroup and each Subsidiary of Citigroup that owns (or, in the case of Citigroup Contributed Liabilities, is responsible for), as of the date hereof or as of the Closing Date, (i) any equity interest in any Citigroup Contributed Subsidiary, (ii) any Citigroup Contributed Assets or (iii) any Citigroup Contributed Liabilities.  Citigroup Transferred Plan  means a Citigroup Contributed Business Benefit Plan (or the portion thereof) and the assets relating thereto, pursuant to Section 3.1 of Schedule 6, that are contributed to the Company, or expressly assumed by a Company Entity. Notwithstanding any other provision of this Agreement to the contrary, a Citigroup Employment Agreement shall only be a Citigroup Transferred Plan if the Citigroup Contributed Business Individual covered by the Citigroup Employment Agreement becomes a Citigroup Transferee.  Claim  means any and all actions, suits, litigation, complaints, demands, claims or counterclaims or legal, administrative or arbitral proceedings, information requests or investigations or Orders.  Closing  has the meaning and consists of the transactions set forth in Section 2.3.  Closing Date  has the meaning set forth in Section 2.3.  Code  means the Internal Revenue Code of 1986, as amended.  Company  has the meaning set forth in the recitals hereto. -8-  Company Entities  means the Company and, from time to time, its Subsidiaries, giving effect to the Closing.  Compliance Requirements  has the meaning set forth in Section 4.5(k).  Compliance Ruling  has the meaning set forth in Section 4.5(k).  Confidentiality Agreement  means the letter agreement, dated as of December 3, 2008, by and between Citigroup and Morgan Stanley, as it may be amended from time to time.  Consent  means any consent (including any negative consent), approval, authorization, waiver, grant, franchise, concession, agreement, license, exemption or other Permit or Order of, registration, declaration or filing with, or report or notice to, any Person.  Contributed Assets  means the Citigroup Contributed Assets or the Morgan Stanley Contributed Assets, or both, as the context requires.  Contributed Business Individuals  means, collectively, the Citigroup Contributed Business Individuals and the Morgan Stanley Contributed Business Individuals.  Contributed Businesses  means the Citigroup Contributed Business and the Morgan Stanley Contributed Business, or either of them, as the context requires.  Contributed IP Licenses  means, with respect to a Party, any license, consent, royalty or other agreement concerning any Intellectual Property licensed to such Party or a Subsidiary of such Party and used or held for use primarily with respect to such Partys Contributed Business.  Contributed Leased Real Property  means, with respect to Citigroup, the real property occupied or used by Citigroup or one of its Subsidiaries or other Affiliates pursuant to a Contributed Real Property Lease located at the addresses set forth on Schedule 1.1(d)(1) and, with respect to Morgan Stanley, the real property occupied or used by Morgan Stanley or one of its Subsidiaries or other Affiliates pursuant to a Contributed Real Property Lease located at the addresses set forth on Schedule 1.1(d)(2), in each case to the extent set forth on the applicable Schedule.  Contributed Liabilities  means the Citigroup Contributed Liabilities or the Morgan Stanley Contributed Liabilities, or both, as the context requires.  Contributed Real Property  means, with respect to Citigroup, the real property owned in fee by Citigroup or one of its Subsidiaries or other Affiliates described on Schedule 1.1(e)(1) .  Contributed Real Property Lease  means any lease or sublease (or allocable portion thereof) by or under which Citigroup or one of its Subsidiaries or other Affiliates -9- or Morgan Stanley or one of its Subsidiaries or other Affiliates holds a leasehold interest or uses or occupies or has the right to use or occupy any Contributed Leased Real Property or any portion thereof or interest therein.  Contributed Subsidiary  means a Citigroup Contributed Subsidiary or a Morgan Stanley Contributed Subsidiary, as the context requires.  Controlling Party  has the meaning set forth in Section 6.6(b)(i).  Controlling Tax Party  has the meaning set forth in Section 4.5(b)(iv).  CPA Firm  has the meaning set forth in Section 2.5(b).  Deductible  has the meaning set forth in Section 6.3(a)(ii).  Delivering Party  has the meaning set forth in Section 4.2(a).  De Minimis Loss  has the meaning set forth in Section 6.3(a)(i).  Deposit Sweep Agreement  means the agreement among the Parties and the Company, containing the terms set forth in Exhibit A hereto, to be entered into pursuant to Section 2.4.  Designated Representatives  has the meaning set forth in Section 4.2(a).  Distribution Agreements  means agreements among each of the Parties and the Company, containing the terms set forth in Exhibit B hereto, to be entered into pursuant to Section 2.4.  Employee Benefit Plan  means any employee benefit plan, program, policy or other arrangement providing benefits, whether or not written, including without limitation any employee welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any Employment Agreement, bonus, incentive or deferred compensation, employee loan, severance, termination, retention, change of control, stock option, stock appreciation, stock purchase, phantom stock or other equity-based, performance or other employee or retiree benefit or compensation plan, program, arrangement, agreement or policy.  Employee Matters Agreement  means the agreement to be entered into among the Parties and the Company, containing the terms set forth in Exhibit C hereto, to be entered into pursuant to Section 2.4.  Employment Agreement  means a contract, offer letter or agreement of an individual with or addressed to any individual who is rendering or has rendered services thereto as an employee or consultant (other than on an at-will basis) pursuant to which the Person or any of its Affiliates has any actual or contingent liability or obligation to -10- provide compensation and/or benefits in consideration for past, present or future services, or in respect of the termination of any such services. 
